IN THE
                         TENTH COURT OF APPEALS

                                No. 10-15-00130-CV

ANGELA ALLEN AS THE DEPENDENT ADMINISTRATOR
OF THE ESTATE OF TRICIA L. APPLETON, DECEASED,
DAVID N. APPLETON, JR., D.A., A.A., G.L.A., S.A.,B.A.,
CHILDREN, AND INTERVENOR, PACIFIC
EMPLOYERS INS. CO.,
                                             Appellants
v.

TAYLOR TRUCKING SAND & GRAVEL,
BRYAN C. TAYLOR, MACK TRUCKS, INC., AND
FIREMAN'S FUND COUNTY MUTUAL,
                                      Appellees



                          From the 413th District Court
                             Johnson County, Texas
                          Trial Court No. C2002-00328


                          MEMORANDUM OPINION


      Appellants, Angela Allen, as the Dependent Administrator for the Estate of Tricia

L. Appleton, Deceased, David N. Appleton, Jr., D.A., A.A., G.L.A., S.A., B.A., Children,

and Intervenor, Pacific Employers Insurance Company, filed an unopposed motion to
dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1). Appellants no longer wish to pursue

the appeal. Dismissal of this appeal would not prevent a party from seeking relief to

which it would otherwise be entitled. The motion is granted, and the appeal is dismissed.


                                         AL SCOGGINS
                                         Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion granted; appeal dismissed
Opinion delivered and filed May 28, 2015
[CV06]




Allen v. Taylor Trucking Sand & Gravel                                             Page 2